                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
___________________________________________
IN RE: SUBOXONE (BUPRENORPHINE              :
HYDROCHLORIDE AND NALAXONE)                 :
ANTITRUST LITIGATION                        : MDL NO. 2445
                                            : 13-md-2445
THIS DOCUMENT APPLIES TO                    :
ALL ACTIONS                                 :
___________________________________________ :


                                              ORDER

       AND NOW, this 26th day of September, 2019, upon consideration of (1) the Direct Purchaser

Plaintiffs’ Motion for Class Certification (Doc. No. 473), Defendant Indivior, Inc.’s Opposition (Doc.

No. 489), the Direct Purchaser Plaintiffs’ Reply Brief (Doc. No. 503), Defendant Indivior’s Sur-reply

(Doc. No. 512), and the Direct Purchaser Plaintiffs’ Notice of Supplemental Authority (Doc. No. 577);

(2) the End-Payor Plaintiffs’ Motion for Class Certification (Doc. No. 472), Defendant Indivior, Inc.’s

Opposition (Doc. 487), the End-Payor Plaintiffs’ Reply Brief (501), Defendant Indivior, Inc.’s Sur-

reply (Doc. No. 510), and the End-Payor Plaintiffs’ Notice of Supplemental Authority (Doc. No. 581);

and (3) Defendant Indivior’s Inc.’s Motion to Exclude the Opinions of Dr. Russell Lamb (Doc. No.

486), the Direct Purchaser Plaintiffs’ Response (Doc. No. 504), and Defendant Indivior, Inc.’s Reply

(Doc. No. 511), and for the reasons set forth in the accompanying Memorandum Opinion, it is hereby

ORDERED that:

1.     The Direct Purchaser Plaintiffs’ Motion for Class Certification (Doc. No. 473) is GRANTED

and:

       a.      Pursuant to Federal Rule of Civil Procedure 23(c)(1)(B), the Direct Purchaser Plaintiff

Class (“DPP Class”) is defined as follows:

                   All persons or entities in the United States and its territories who
                   purchased branded Suboxone tablets directly from Reckitt 1 at any


1
       “Reckitt” is Indivior, Inc. (f/k/a/ Reckitt Benckiser Pharmaceuticals, Inc.).
                    time during the period January 1, 2012 through March 14, 2013
                    (the “DPP Class”). Excluded from the Class are Reckitt, its
                    officers, directors, management, employees subsidiaries, and
                    affiliates, and all federal governmental entities.

        b.      Co-lead Counsel Faruqi & Faruqi LLP, Garwin Gerstein & Fisher LLP, and Hagens

Berman Sobol Shapiro LLP have prosecuted this litigation effectively to date. Having considered the

factors enumerated in Federal Rule of Civil Procedure 23(g)(1)(A), and pursuant to Federal Rule of

Civil Procedure 23(c)(1)(B), I find that they will fairly and adequately represent the interests of the

Class, and I confirm their appointments as Lead Counsel for the Class. Lead Counsel are directed to

ensure that any remaining work in this litigation that is performed by counsel for the Direct Purchaser

Class Plaintiffs is performed efficiently and without duplication of effort.

2.      Defendant Indivior, Inc.’s Motion to Exclude the Opinions of Dr. Russell Lamb (Doc. No. 486)

is DENIED.

3.      The End-Purchaser Plaintiffs’ Motion for Class Certification (Doc. No. 472) is GRANTED

IN PART and DENIED IN PART as follows:

        a.      The Motion to Certify a Nationwide Injunctive Class pursuant to Federal Rule of Civil

Procedure 23(b)(2) is DENIED;

        b.      The Motion to Certify a State Antitrust/Consumer Protection Class is GRANTED,

pursuant to Federal Rule of Civil Procedure 23(c)(1)(B) and (c)(4), and the End-Payor Plaintiffs’ Issues

Class (“EPP Issues Class”) is DEFINED as:

                    All persons or entities who purchased and/or paid for some or all
                    of the purchase price for Co-Formulated Buprenorphine/Naloxone
                    (“Suboxone”) in California, Florida, Iowa, Michigan, Minnesota,
                    Mississippi, Nevada, New York, Pennsylvania, Virginia, and
                    Wisconsin in any form for consumption by themselves, their
                    families, or their members, employees, insureds, participants, or
                    beneficiaries at any time during the period January 1, 2012 through
                    the date of class certification.
                    On the following issues:

                    (i) Whether Defendant engaged in anticompetitive and deceptive
                    conduct;
                    (ii) Whether Defendant willfully maintained monopoly power
                    through such conduct;
                    (iii) Whether Defendant had a specific intent to monopolize;
                    (iv) Whether Defendant had a dangerous probability of achieving
                    monopoly power;
                    (v) Whether Defendant has offered a non-pretextual
                    procompetitive justification that could not have been obtained
                    through less restrictive means, and if so;
                    (vi) Whether the anticompetitive effects of Defendant’s conduct
                    outweigh their proffered procompetitive benefits, if any.

                    The following groups are excluded from the Class:

                    (i) Pharmacy benefit managers;
                    (ii) Defendant and their officers, directors, management,
                    employees, subsidiaries, or affiliates;
                    (iii) All governmental entities, except for government funded
                    employee benefit plans;
                    (iv) All persons or entities who purchased Suboxone for purposes
                    of resale or directly from Defendant or its affiliates;
                    (v) The judges in this case and any members of their immediate
                    families.

        c.      Wexler Wallace LLP, Hilliard Shadowen LLC, Motley Rice LLC, and Miller Law LLC

as Co-Lead counsel, and Jeffrey Kodroff of Spector Roseman & Kodroff P.C. as Liaison Counsel have

prosecuted this litigation effectively to date. Having considered the factors enumerated in Federal Rule

of Civil Procedure 23(g)(1)(A), and pursuant to Federal Rule of Civil Procedure 23(c)(1)(B), I find

that they will fairly and adequately represent the interests of the Class, and I confirm their respective

appointments as counsel for the Class. Lead Counsel are directed to ensure that any remaining work

in this litigation that is performed by counsel for the End Payor Class Plaintiffs is performed efficiently

and without duplication of effort.

                                                 BY THE COURT:



                                                 /s/ Mitchell S. Goldberg                       _
                                                 MITCHELL S. GOLDBERG,                     J.
